Title: To George Washington from Andrew Bell, 24 July 1789
From: Bell, Andrew
To: Washington, George



Perth Amboy [N.J.] 24th July 1789

The Petition of Andrew Bell, of the City of Perth Amboy, in the State of New Jersey, Most humbly sheweth,
That your Petitioner has held the Office of Deputy Naval Officer at the Port of Perth Amboy for near two years past, and flatters himself that he has discharged the duties of it with care and fidelity, and given general satisfaction.
That altho’ numerous applications were early made to your Excellency, for the Office of Collector of the Impost in this State, yet until that Office should be instituted by Law, your Petitioner forbore troubling Your Excellency with his solicitations, and humbly hopes that his desire of acting with propriety and his consequent late application, will not operate to his prejudice or disadvantage.
That as the Law directs that the Collector shall reside at Perth Amboy, and most of the Candidates for the Office live at a distance from thence, it may reasonably be presumed that, should

either of them be appointed, they would not chuse to conform to this Regulation respecting Residence, And therefore your Petitioner humbly prays that your Excellency will be pleased to put him in nomination for the Office of Collector in this District, and begs leave to refer your Excellency to the annexed testimony of his Character, given him by the unanimous voice of his Fellow Citizens. And your Petitioner as in Duty bound will ever pray.

Andrew Bell

